EXHIBIT 32 (i) CERTIFICATION PURSUANT TO 18 U.S.C. SECTIONS 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACTS OF 2002 Certification Pursuant to 18 U.S.C., Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. In connection with the Quarterly Report of AmeriResource Technologies, Inc. (the “Company”) on Form 10-Q for the quarter ended March 31, 2008 (the "Report"), as filed with the Securities and Exchange Commission, on the date hereof (the “Report), the undersigned, Delmar Janovec, Chief Executive Officer and the person performing functions similar to that of a Principal Financial Officer of the Company, hereby certifies, pursuant to 18 U.S.C. 1350, as adopted pursuant to 18 U.S.C., Section 1350, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 20, 2008 /S/ Delmar Janovec Delmar Janovec Chief Executive Officer and Principal Financial Officer
